DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney John A. Powell on 09/09/2021.
The application has been amended as follows: 
Claim 1, line 1: the term “may be” has been deleted and replaced with: -- is configured to be --. 
Claim 1, line 2: the phrase “the end of a crane's boom” has been deleted and replaced with: -- an end of a crane boom --. 
Claim 1, line 2: the second recitation of the term “crane's boom” has been deleted and replaced with: -- crane boom --. 
Claim 1, line 10: the first recitation of article “the” has been deleted and replaced with article -- a --. 
Claim 1, line 15: the term “may be” has been deleted and replaced with: --configured to be --. 
Claim 1, line 16: the first recitation of article “the” has been deleted and replaced with article -- an --. 
Claim 1, line 18: article “a” has been deleted and replaced with article -- the --. 
Claim 1, line 18: article “an” has been deleted and replaced with article -- the --. 
Claim 1, line 19: the phrase -- of the varying positions – has been inserted after the limitation “a desired position”.
Claim 2, line 5: the term “that may be” has been deleted and replaced with: --configured to be --. 
Claim 3, line 4: the term “may be” has been deleted and replaced with: --configured to be --. 
Claim 3, line 13: the term “may be” has been deleted and replaced with: --is configured to be --. 
Claim 3, line 14: article “a” has been deleted and replaced with article -- the --.
Claim 3, line 14: the phrase “as described in claims 1-2” has been deleted. 
Claim 3, line 14: the term “may be” has been deleted and replaced with: --configured to be --. 
Claim 3, line 15: article “that” has been deleted and replaced with article -- the --. 
Claim 3, line 20: article “a” has been deleted and replaced with article -- the --. 
Claim 4, line 8: the term “may be” has been deleted and replaced with: --are configured to be --. 
Claim 5, line 2: the term “that may be” has been deleted and replaced with: --configured to be --. 
Claim 5, line 7: the term “may be” has been deleted and replaced with: --is configured to be --. 
Claim 10, line 5: the term “that may be” has been deleted and replaced with: --configured to be --. 
Claims 11-19 have been cancelled.
Claim 20, line 1: the term “that may be” has been deleted and replaced with: --configured to be --. 
Claim 20, line 1: the phrase “the end of a crane's boom” has been deleted and replaced with: -- an end of a crane boom --. 
Claim 20, line 3: the term “that may be” has been deleted and replaced with: --configured to be --. 
Claim 20, line 3: the second recitation of article “a” has been deleted and replaced with article -- the --. 
Claim 20, line 6: the term “may be” has been deleted and replaced with: --configured to be --. 
Claim 20, line 6: the term “may be” has been deleted and replaced with: --configured to be --. 
Claim 20, line 31: the term “may be” has been deleted and replaced with: --configured to be --. 
Claim 20, line 32: the first recitation of article “the” has been deleted and replaced with article -- an --. 
Claim 20, line 36: the term “may be” has been deleted and replaced with: --configured to be --. 
Claim 20, line 42: the first recitation of article “a” has been deleted and replaced with article -- the --. 
Claim 20, line 43: the term “may be” has been deleted and replaced with: --configured to be --. 
Claim 20, line 43: the term “quickly” has been deleted. 
Claim 20, line 43: article “a” has been deleted and replaced with article -- the --. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the index plate is rigidly attached to the basket yoke and is further connected to the locking plate by means of a locking handle such that the locking handle passes through and is slidable within the articulation opening and configured to be selectively locked or unlocked in place at varying positions within the articulation opening” and “wherein the index plate is rigidly attached to the basket yoke and is further slidably connected to the locking plate by means of a locking handle such that the locking handle passes through the locking plate and also passes through and is slidable within the articulation opening of the index plate and configured to be selectively locked or unlocked in place at varying positions”; in addition to the rest of the limitations of claims 1 and 20 respectively reads over the prior art, since the prior art does not disclose/teach a locking handle that passes through and slides within an articulation opening of an index plate and configured to be selectively locked or unlocked in place at varying positions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634